internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-117882-00 date date legend property taxpayer trust a b date month month dear madam we received your letter dated date requesting a ruling that property meets the requirements of a personal_residence under sec_2702 of the internal_revenue_code and sec_25_2702-5 of the gift_tax regulations this letter responds to your request the facts and representations submitted are summarized as follows taxpayer proposes to create trust the terms of trust are intended to satisfy the requirements for a qualified_personal_residence_trust found in sec_25_2702-5 taxpayer proposes to transfer his entire_interest in property to trust property consists of a square feet of land property is improved by a residence consisting of approximately b square feet of living space that taxpayer uses as a vacation home property is assessed as a single lot for property_tax purposes other plr-117882-00 residential properties in the area are of a similar nature and generally consist of greater acreage than property taxpayer inherited property on date and has used_property as his vacation home since that date taxpayer leases property for fair market rent on a short-term basis during month and month taxpayer provides no services in connection with the rental of property taxpayer represents that taxpayer’s annual personal_use of property exceeds the greater of i fourteen days or ii ten percent of the number of days property is leased article fifth paragraph b of trust provides that except as otherwise provided in the following paragraphs of article fifth the trustee may not hold any asset other than one residence to be used or held for use as a personal_residence of taxpayer for purposes of this instrument a residence shall be considered to be held for use as a personal_residence of taxpayer as long as the residence is not occupied by any other person other than a dependent of taxpayer and is available at all times for use by taxpayer as a personal_residence article fifth paragraph h provides that this trust shall cease to be a qualified_personal_residence_trust with respect to property if property ceases to be used or held for use as a personal_residence of taxpayer you have requested a ruling that property constitutes a personal_residence within the meaning of sec_2702 and sec_25_2702-5 sec_2702 provides solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest shall be treated as being zero the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer if such transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of this section a transfer in trust meets the requirements of this section only if the trust is a personal_residence_trust as defined in paragraph b of this section a_trust meeting the requirements of a qualified_personal_residence_trust as defined in paragraph c of this section is treated as a personal_residence_trust plr-117882-00 sec_25_2702-5 provides that a qualified_personal_residence_trust is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for the purposes of sec_25_2702-5 a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_280a provides that a taxpayer uses a dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of a fourteen days or b ten percent of the number of days during such year for which such unit is rented at a fair rental sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder a residence is not used primarily as a residence if it is used to provide transient lodging eg a hotel or a bed and breakfast a residence is not a personal_residence if during any period not occupied by the term holder its primary use is other than a residence sec_25_2702-5 provides that the governing instrument must provide that a_trust ceases to be a qualified_personal_residence_trust if the residence ceases to be used or held for use as a personal_residence of the term holder a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 example states that l owns a vacation condominium that l rents out for six months of the year but which is treated as l’s residence under sec_280a because l occupies it for at least days per year l provides no substantial services in connection with the rental of the condominium l transfers the condominium to an irrevocable_trust the terms of which meet the requirements of a qualified_personal_residence_trust l retains the right to use the condominium during l’s lifetime the trust is a qualified_personal_residence_trust in this case taxpayer represents that he uses property as his vacation home and that his annual personal_use of property exceeds the greater of i fourteen days or ii ten percent of the number of days property is leased such use satisfies the requirement under sec_25_2702-5 of one other residence of the term holder in which the term holder’s use exceeds the greater of fourteen days or ten percent of the number of days during such year for which such unit is rented at a fair rental see plr-117882-00 sec_25_2702-5 example the provisions of trust satisfy the requirements of sec_25_2702-5 and rental of the residence for two months of the year will not violate the requirements under sec_25_2702-5 as long as the primary use of property continues to be as a residence taxpayer further represents that he provides no services in connection with the rental of property accordingly based on the facts and representations submitted we conclude that property is a personal_residence within the meaning of sec_2702 and sec_25_2702-5 except as specifically ruled herein we express no opinion regarding whether trust will meet the requirements for a qualified_personal_residence_trust under sec_25_2702-5 this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
